In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-18-00190-CV


                    IN RE: THE COMMITMENT OF MARK HANSON


                            On Appeal from the 87th District Court
                                    Freestone County, Texas
               Trial Court No. 16-090B, Honorable Patrick H. Simmons, Presiding

                                       July 12, 2018

                   MEMORANDUM OPINION ON REHEARING
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


         We dismissed this appeal on July 6, 2018, after appellant Mark Hanson failed to

pay the filing fee or establish that he was entitled to proceed without payment of court

costs.    Following the dismissal, the district clerk filed a supplemental clerk’s record

containing an omitted item, an “Affidavit of Indigency and Unsworn Declaration” filed by

Hanson in the trial court on August 29, 2017. On our own motion for rehearing, we

withdraw our opinion and judgment of July 6, 2018, and reinstate the appeal. Appellant’s

brief is due on or before August 13, 2018.


                                                          Per Curiam